           Case 1:19-cv-00603-JLT Document 24 Filed 06/19/20 Page 1 of 2


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   RORY CHAVEZ,                                    )   Case No.: 1:19-CV-00603 - JLT
                                                     )
12                  Plaintiff,                       )   ORDER AFTER INFORMAL TELEPHONIC
13          v.                                       )   CONFERENCE RE: DISCOVERY DISPUTE
                                                     )   (Doc. 22)
14   GILBERTO ARIAS, et al.,                         )
                                                     )
15                  Defendants.                      )
16
17          At the request of the plaintiff, the Court held an informal teleconference regarding a discovery
18   dispute (Doc. 22) At the conference, counsel agreed that Ms. Paniagua will amend her responses to
19   interrogatories number 9, 12, 16, 18, 19, 20 and 21 and her responses to production requests number
20   11, 13, 14 and 15. The plaintiff will withdraw interrogatories 14, 15 and 17. Plaintiff has responded to
21   requests number 5 and 6 already and these same documents have been produced by Mr. Arias as well.
22   Thus, the Court ORDERS:
23          1.      No later than July 10, 2020, Ms. Paniagua will serve amended responses to
24   interrogatories number 9, 12, 16, 18, 19, 20 and 21 and to production requests number 11, 13, 14 and
25   15;
26   ///
27   ///
28   ///
         Case 1:19-cv-00603-JLT Document 24 Filed 06/19/20 Page 2 of 2


1         2.    Interrogatories 14, 15 and 17 are withdrawn.

2
3    IT IS SO ORDERED.

4      Dated:   June 19, 2020                            /s/ Jennifer L. Thurston
5                                                 UNITED STATES MAGISTRATE JUDGE

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
